UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6634



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROGER LEE HARRELL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CR-01-112)


Submitted:   July 31, 2003                 Decided:   August 12, 2003


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Roger Lee Harrell, Appellant Pro Se. Nicholas Stephan Altimari,
James Brien Comey, Jr., OFFICE OF THE UNITED STATES ATTORNEY,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roger Lee Harrell appeals the district court’s order denying

his motion for reconsideration of a previous order denying his

motion to stay a state court proceeding.     We have reviewed the

record and find no reversible error.       Accordingly, we affirm

substantially on the reasoning of the district court.   See United

States v. Harrell, No. CR-01-112 (E.D. Va. Apr. 8, 2003).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2